                             UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW HAMPSHIRE

 IN THE MATTER OF THE SEARCH OF
                                                   Case No. 1:21-mj- 74-01-AJ
 15 CRAVEN TERRACE
 DERRY, NH 03038
                                                   Filed Under Seal – Level II


                    MOTION TO SEAL AT LEVEL II: ENTIRE MATTER
                  RELATED TO APPLICATION FOR SEARCH WARRANT

       In the above captioned case, the United States of America respectfully moves to seal at

Level II the entire matter related to the Application for a Search Warrant, including the

application, the supporting affidavit, any search warrant that may issue, the resulting return, this

motion, and the corresponding docket text entries for 90 days, expiring on June 17, 2021.

       Under Federal Rule of Criminal Procedure 49.1(d) and Local Rule 83.12(a)(1), the Court

has authority to grant this motion.

       The Court should seal these documents because they contain sensitive information,

which, if prematurely released, may compromise an ongoing criminal investigation and endanger

a witness. Specifically, the supporting affidavit contains information identifying targets of the

investigation. Investigators believe that those targets are unaware that they are considered

suspects or are unaware of the incriminating evidence investigators have gathered against them.

Should information identifying those targets and the evidence against them be released, it may

cause them to flee, destroy evidence, or change their patterns of behavior.
       This motion is not intended to preclude the executing officer from serving a copy of the

warrant and a receipt for any property seized as required by Federal Rule of Criminal Procedure

41(f)(1)(C).

                                                    Respectfully submitted,

                                                    JOHN J. FARLEY
                                                    ACTING UNITED STATES ATTORNEY


       Dated: March 17, 2021                   By: /s/ Charles L. Rombeau
                                                    Charles L. Rombeau
                                                    U.S. Attorney’s Office
                                                    James C. Cleveland Federal Bldg
                                                    53 Pleasant St., 4th Floor
                                                    Concord, NH 03301
                                                    (603) 225-1552
                                                    charles.rombeau@usdoj.gov



Motion:        ☐
               ✔ Granted         ☐ Denied




Andrea K. Johnstone
United States Magistrate Judge
United States District Court
District of New Hampshire
Date: Mar 17, 2021




                                               2
